

115 HR 2414 IH: SWAMP Act of 2017
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2414IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Mr. Ted Lieu of California (for himself and Mr. Nadler) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the amount of expenditure on Presidential travel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Waste And Misuse by the President Act of 2017 or as the SWAMP Act of 2017. 2.FindingsThe Congress finds as follows:
 (1)Presidential travel to commercial entities owned in whole or in part by the President or First Family results in the American taxpayer effectively subsidizing the President’s businesses.
 (2)Given current expenditures, President Trump is on track to spend more during his first year of office than all eight years of the Obama administration combined.
 (3)It is unacceptable for the President to maintain an interest in traveling to properties in which he has a direct financial interest, as the U.S. Government is responsible for renting space for personnel in said private commercial entities.
 (4)Every time the President travels to Mar-a-Lago, he necessarily promotes his private business interests via free press at the Government’s expense.
 (5)The State Department’s recent promotion of Mar-a-Lago on its official website raises serious ethics concerns.
 (6)As of April 14, 2017, President Trump has cost the U.S. taxpayer unprecedented amounts of money, including the following estimated costs:
 (A)For trips to Mar-a-Lago: (i)Total cost for security in Palm Beach: $3,700,000 (each trip).
 (ii)Roundtrip flights from Joint Base Andrews, Maryland, to West Palm, Florida: $700,000. (iii)Overtime for local law enforcement during Trump’s trips: $60,000/day.
 (iv)Total golf cart rentals ordered by the Secret Service for POTUS visit: $35,185. (v)Estimated loss of business due to airport closure: $30,000/weekend.
 (B)For Trump Tower: (i)Request for additional Secret Service funding to secure Trump Towers: $60,000,000.
 (ii)New York Police Department security costs: $127,000–$146,000/day. (iii)Elevator services ordered by the Secret Service: $64,000.
 (iv)Air Force One flights to New York City: $180,000/hour. (7)The proposed 2017 Federal spending bill includes reimbursements for millions of dollars spent by Florida and New York to protect the President and First Family, and facilitate their travel. While localities should be reimbursed, the taxpayer should not be responsible for said reimbursement.
 3.Reimbursal for costs of protectionIn the case of a person whom the United States Secret Service is authorized to protect under paragraph (1) or (2) of section 3056(a) of title 18, United States Code, if that person, while traveling for official business or for personal purposes, stays in a hotel or other establishment providing daily-rate accommodation in which that person has an ownership or financial interest, that person shall reimburse to the Treasury—
 (1)any amount expended by the United States Secret Service for the provision of such protection; and (2)any amount expended for other costs incurred by the Government pertaining to that stay.
			